Bonner, Associate Justice.
This case is an outgrowth from that of Whitman v. Willis, decided at the present term. After the demurrer had been sustained to his petition for intervention in that case, appellant Whitman brought this suit for injunction, alleging the same reasons, substantially, to restrain the sale of the land under the attachment proceedings which he had previously urged for the intervention.
On the trial below the injunction was dissolved and his petition dismissed, from which judgment this appeal was taken.
The appellant has evinced much zeal in the effort to protect his title to the land levied upon; but under the decision of this court in Carlin v. Hudson, 12 Tex., 202, and the above case of Whitman v. Willis, ante, 429, he has not shown such an infringement of his legal right as would authorize the interposition, of a court of equity by the extraordinary remedy of injunction; and under the authority of these cases, there was no error in the judgment of the court below, and the same is affirmed.
Aeeirmed.